FILED
                             NOT FOR PUBLICATION                             JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FITSGERALD JOHANES,                               No. 05-73687

               Petitioner,                        Agency No. A095-629-938

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr. Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted, May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Fitsgerald Johanes, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 n.4 (9th Cir. 2003), and we deny the petition for

review.

      The record does not compel the conclusion that Johanes established changed

or extraordinary circumstances to excuse his late filed asylum application. See 8

C.F.R. § 1208.4(a)(4), (5). Accordingly, Johanes’ asylum claim fails.

      Substantial evidence supports the agency’s finding that Johanes’ encounter

with a group of Muslims in 1998 in which they asked to see his identification card,

having the front window of his car broken and a church group meeting disturbance

did not amount to past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016

(9th Cir. 2003).

      Further, substantial evidence supports the agency’s conclusion that Johanes

has not demonstrated the requisite individualized risk of persecution as a Christian

to establish a clear probability of persecution. See Hoxha, 319 F.3d at 1184-85,

Wakkary v. Holder, 558 F.3d 1049, 1064-65 (9th Cir. 2009). Further, on the

record, Johanes failed to establish a pattern or practice of persecution of Christians

in Indonesia. See id. at 1060-61.




                                           2                                    05-73687
      Johanes does not raise any arguments in his opening brief regarding the

agency’s denial of his CAT claim, therefore it is waived. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are

deemed waived).

      PETITION FOR REVIEW DENIED.




                                        3                                   05-73687